 

Case: 4:19-cr-00682-DCN Doc #: 7 Filed: 01/24/20 1of1. PagelD #: 13

 

 

UNITED STATES DISTRICT CouRT “J JAN 24 py y, 03
NORTHERN DISTRICT OF OHIO L: ses
EASTERN DIVISION | COU
UNITED STATES OF AMERICA ) CASE NO. 4:19CR682
)
Plaintiff ) JUDGE DONALD C. NUGENT
) Magistrate Judge George J. Limbert
)
) WAIVER OF DETENTION HEARING
DEMECIO PEREZ, PEREZ )
)
Defendant )

Demecio Perez Perez, accused of having violated 18 U.S.C. Section 1028(a)(7), being
advised of the nature of the charges and of his rights, under advice of counsel, waives in open court
his right to a detention hearing and consents that he be held without bail pursuant to Title 18 U.S.C.
Section 3142(e) and (i). Defendant reserves the right to revisit the issue of a detention hearing at a

later time.

 

ae af ; LE 7
calf /
Defendant /

 

j/ ’ ‘ U
Cofinsel{for Defendant
APPROVED:

)

GEORGE J’ LIMBERT
UNITED STATES MAGISTRATE JUDGE

  

 

 

 
